
	
		II
		Calendar No. 957
		110th CONGRESS
		2d Session
		S. 3097
		[Report No. 110–458]
		IN THE SENATE OF THE UNITED STATES
		
			June 6, 2008
			Mr. Kerry (for himself,
			 Mr. Hagel, Mr.
			 Biden, and Mr. Lugar)
			 introduced the following bill; which was read twice and referred to the
			 Committee on Foreign
			 Relations
		
		
			September 12, 2008
			Reported by Mr. Biden,
			 without amendment
		
		A BILL
		To amend the Vietnam Education Foundation Act of
		  2000.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Vietnam Education Foundation
			 Amendments Act of 2008.
		2.Transfer of the
			 Foundation to the Department of State
			(a)In
			 generalSection 204 of the Vietnam Education Foundation Act of
			 2000 (22 U.S.C. 2452 note) is amended to read as follows:
				
					204.EstablishmentThere is established, within the Bureau of
				Educational and Cultural Affairs of the Department of State, the Vietnam
				Education Foundation (referred to in this title as the
				Foundation).
					.
			(b)Replacement of
			 Board of Directors with Advisory CommitteeSection 205 of such
			 Act is amended to read as follows:
				
					205.Vietnam
				Education Foundation Advisory Committee
						(a)Establishment
							(1)In
				generalThere is established
				a Vietnam Education Foundation Advisory Committee (referred to in this section
				as the Advisory Committee), which shall provide advice to the
				Secretary and the Assistant Secretary for Educational and Cultural Affairs
				regarding the Foundation’s activities.
							(2)MembershipThe
				Advisory Committee shall be composed of 7 members, of whom—
								(A)3 shall be
				appointed by the Secretary;
								(B)1 shall be
				appointed by the majority leader of the Senate;
								(C)1 shall be
				appointed by the minority leader of the Senate;
								(D)1 shall be
				appointed by the Speaker of the House of Representatives; and
								(E)1 shall be
				appointed by the minority leader of the House of Representatives.
								(3)Appointment of
				incumbent members of board of directorsMembers appointed to the
				Advisory Committee under paragraph (2) may include individuals who were members
				of the Board of Directors of the Foundation on the date immediately preceding
				the date of the enactment of the Vietnam
				Education Foundation Amendments Act of 2008.
							(b)SupervisionThe Foundation shall be subject to the
				supervision and direction of the Secretary, working through the Assistant
				Secretary for Educational and Cultural Affairs, and in consultation with the
				Advisory Committee established under subsection
				(a).
						.
			(c)Fellowship
			 ProgramSection 206(a) of such Act is amended—
				(1)in paragraph
			 (1)(A), by striking to study at institutions of higher education in the
			 United States at graduate and post-graduate levels and inserting
			 for post-secondary studies at institutions of higher education in the
			 United States;
				(2)in paragraph
			 (2)—
					(A)by striking
			 may include funding to improve and inserting the
			 following:
						
							may include funding
			 to—(A)improve
							;
				and
					(B)by striking the
			 period at the end and inserting the
			 following:
						
							; and(B)prepare the
				fellowship recipient for post-secondary education in any field described in
				paragraph (1)(A).
							;
				and
					(3)by adding at the
			 end the following:
					
						(3)Priority for
				basic sciencesIn awarding fellowships under this subsection, the
				Foundation shall give priority to individuals described in paragraph (1)(A) who
				are studying the basic
				sciences.
						.
				(d)Conforming
			 amendmentsSuch Act is amended—
				(1)in section
			 203—
					(A)by striking
			 paragraph (1);
					(B)by redesignating
			 paragraphs (2) and (3) as paragraphs (1) and (2), respectively; and
					(C)by inserting
			 after paragraph (2), as redesignated, the following:
						
							(3)SecretaryThe
				term Secretary means the Secretary of
				State.
							;
					(2)in section
			 206(e), by striking of the Board and inserting
			 promulgated by the Secretary;
				(3)in section
			 208—
					(A)in subsection
			 (a)—
						(i)in
			 the subsection heading, by striking Board and inserting Secretary; and
						(ii)by
			 striking Board each place it appears and inserting
			 Secretary; and
						(B)in subsection
			 (d), by striking Board and inserting Secretary;
			 and
					(4)in section
			 209(b), by striking Board and inserting
			 Secretary.
				(e)Mutual
			 Educational and Cultural Exchange Act of 1961Section 112(a) of
			 the Mutual Educational and Cultural Exchange Act of 1961 (22 U.S.C. 2460(a)) is
			 amended—
				(1)in paragraph (8),
			 by striking and at the end;
				(2)in paragraph (9),
			 by striking the period at the end and inserting ; and;
			 and
				(3)by adding at the
			 end the following:
					
						(10)programs
				administered by the Vietnam Education
				Foundation.
						.
				(f)Transfer of
			 functionsAll functions and assets of the Vietnam Education
			 Foundation are transferred to the Bureau of Educational and Cultural Affairs of
			 the Department of State. The Assistant Secretary for Educational and Cultural
			 Affairs may hire personnel who were employed by the Vietnam Education
			 Foundation on the date before the date of the enactment of this Act, and such
			 other personnel as may be necessary to support the Foundation, in accordance
			 with part III of title 5, United States Code.
			3.American
			 Research College in Vietnam
			(a)Grants
			 authorizedThe Secretary of State, acting through the Assistant
			 Secretary for Educational and Cultural Affairs, is authorized to award 1 or
			 more grants to institutions of higher education (as defined in section 101(a)
			 of the Higher Education Act of 1965 (20 U.S.C. 1001(a))), which shall be used
			 to participate in a partnership with the Government of the Socialist Republic
			 of Vietnam to establish an American Research College in Vietnam. The purpose of
			 the American Research College shall be to provide a high quality general
			 education to Vietnamese undergraduate students.
			(b)Application
				(1)In
			 generalEach institution of higher education desiring the grant
			 under this section shall submit an application to the Secretary of State at
			 such time, in such manner, and accompanied by such information as the Secretary
			 may reasonably require.
				(2)Competitive
			 basisEach grant authorized under subsection (a) shall be awarded
			 on a competitive basis.
				(c)Source of grant
			 fundsThe Secretary of State may use funds made available to the
			 Vietnam Education Foundation under section 207(c) of the Vietnam Education
			 Foundation Act of 2000 (22 U.S.C. 2452 note) for the grant awarded under this
			 section.
			(d)LimitationThe
			 Secretary of State shall encourage the Government of the Socialist Republic of
			 Vietnam to make an appropriate financial or in-kind contribution to establish
			 and maintain the college established with grant funds awarded under this
			 section.
			4.Effective
			 dateThis Act and the
			 amendments made by this Act shall take effect on the date that is 90 days after
			 the date of the enactment of this Act.
		
	
		September 12, 2008
		Reported without amendment
	
